DETAILED ACTION
This office action is in response to the RCE filed March 10, 2021 in which claims 1, 3-5, 7-8, 11, and 18-29 are presented for examination and claims 2, 6, 9, 10, and 12-17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objections to the specification and drawings should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Rejection to the claims under 35 USC 112(a) and 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Applicant’s Third Argument:  USPN 5,862,529 Moodie et al. (Moodie) does not teach, suggest, or disclose a goggle where the body of a lens has a first thickness and the peripheral flange has a second thickness smaller than the first thickness, a rear surface of the peripheral flange is level with a rear surface of the body, as required by the currently amended claims because the peripheral flange of Moodie is level with the front of the lens body rather than the rear.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that the peripheral flange of Moodie can be considered to be level with a “rear” surface of the body because the direction “rear” is relative term and the currently amended claims do not provide any point of reference to define “rear” (i.e. what is it to the rear of?) and the specification doesn’t explicitly define which direction is “rear.”  Examiner further respectfully notes that while the specification recites that “In certain such embodiments, the first goggle frame portion 106 may be disposed on a rear end (e.g., the portion closer to the face of the user),” this is not considered an explicit definition at least because it uses the Latin abbreviation “e.g.” which stands for exempli gratia and means “for example” (see para. 0014 of the specification).  Examiner additionally further respectfully notes that the claims do not recite, for example, that the peripheral flange is level with a rear surface of the body that is directly adjacent to the peripheral flange (emphasis added).  As depicted in annotated Fig. 6, see below, there are surfaces of the lens body that are 

    PNG
    media_image1.png
    1032
    903
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,992,009 Austin.
Regarding claim 1, Austin discloses a goggle comprising:
a goggle frame (171,172) having a groove (annotated Fig. 19, see below; col. 15, lines 8-27); and
a lens (175) coupled to the goggle frame, the lens comprising a body (annotated Fig. 19) and a peripheral flange (176) extending around the body (col. 15, lines 1-36);
wherein the thickness of the body of the lens has a first thickness and the peripheral flange has a second thickness smaller than the first thickness (annotated Fig. 19), a rear surface of the peripheral flange is level with a rear surface of the body (annotated Fig. 19), and the peripheral flange is sandwiched in the groove by the goggle frame (annotated Fig. 19; col. 15, lines 1-7).

    PNG
    media_image2.png
    987
    796
    media_image2.png
    Greyscale

Regarding claim 7, Austin further discloses a goggle wherein the peripheral flange comprises a first material and the body of the lens comprises a second material col. 15, lines 1-7; although Austin doesn’t expressly disclose the material of lens 175, Examiner respectfully asserts that it at least wouldn’t be stainless steel like the material of the peripheral flange because stainless steel is opaque and would frustrate the purpose of the invention to allow a user to see while wearing the goggle).

Regarding claim 18, Austin further discloses a method of making a goggle, comprising:
forming goggle frame (col. 14, line 55 – col. 15, line 36);
forming the peripheral flange (col. 14, line 55 – col. 15, line 36); and
forming the body of the lens (col. 14, line 55 – col. 15, line 36).

Regarding claim 23, Austin discloses a method of assembling a goggle, the method comprising:
removing a first goggle lens (175) from a unitary goggle frame (171,172) (see Figs. 17-19; col. 15, lines 1-36; inasmuch as currently claimed, goggle frame 171,172 is considered to be a “unitary” goggle frame because frame 171,172 comprises multiple parts which are secured together as a single unit as depicted in Fig. 17; as such, the constituent parts are so combined to constitute a unitary whole or single structure; see MPEP 2144.04);
coupling an adapter (176) to the unitary goggle frame (see Figs. 17-19; col. 15, lines 1-36); and
175) to the unitary goggle frame (col. 15, lines 1-36; Austin discloses a two lens goggle), the second goggle lens comprising:
	a viewing portion having a first thickness and an outer edge defined by a side surface (annotated Fig. 19); and
a perimeter flange (annotated Fig. 19) disposed around an entirety of the viewing portion (see Figs. 18-19), the peripheral flange disposed within a groove of the unitary goggle frame to couple the second goggle lens to the unitary goggle frame, the perimeter flange having a second thickness that is less than the first thickness of the viewing portion, and a rear surface of the perimeter flange being level with a rear surface of the viewing portion (annotated Fig. 19; Examiner respectfully notes that the term “rear” is relative and claim 23 does not recite any point of reference as to which direction as “rear;” as such, an interpretation wherein the rear surface of the lens is the surface configuration to face away from the face of a wearer is proper);
wherein the adapter is disposed between the unitary goggle frame is disposed between the unitary goggle frame and the side surface of the viewing portion of the second goggle lens (annotated Fig. 19; col. 15, lines 1-36).

Claims 1, 4, 8, 19, 21, 22, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,862,529 Moodie et al. (Moodie).
Regarding claim 1, Moodie discloses a goggle (30 of Figs. 5-6) comprising:
a goggle frame (34) having a groove (annotated Fig. 6); and
a lens (36) coupled to the goggle frame (see Figs. 5-6), the lens comprising a body and a peripheral flange extending around the body (annotated Fig. 6);
annotated Fig. 6), a rear surface of the peripheral flange is level with a rear surface of the body (annotated Fig. 6; the Examiner respectfully notes that claim 1 does not recite, for example, that the peripheral flange is level with a rear surface of the body that is directly adjacent to the peripheral flange), and the peripheral flange is sandwiched in the groove by the goggle frame (annotated Fig. 6).

Regarding claim 4, Moodie further discloses a goggle wherein the peripheral flange comprises one or more attachment features (56) configured to couple to the goggle frame (see Fig. 6; col. 7, line 44 – col. 8, line 51).

Regarding claim 8, Moodie further discloses a goggle further comprising:
a goggle lens transition portion disposed between the peripheral flange and the body of the lens (annotated Fig. 6; Examiner respectfully notes that the term “portion” is very broad and merely means “a section or quantity within a larger thing; a part of a whole; see Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition"),
wherein the goggle lens transition portion is the first thickness at a first end disposed next to the body of the lens and is a second thickness at a second end disposed next to the peripheral flange (annotated Fig. 6), 
and wherein the goggle lens transition portion comprises a smooth transition from the body of the lens to the peripheral flange (annotated Fig. 6; the goggle lens transition portion is a smooth transition along the surface of lens 36 configured to face away from a user when worn).

Regarding claim 19, Moodie further discloses a method of assembling a goggle (col. 7, line 44 – col. 8, line 51; see Figs. 5-6), the method comprising:
removing a first goggle lens (36) from the goggle frame;
inserting the peripheral flange into the groove of the goggle frame (annotated Fig. 6); and
disposing the body of the lens such that a side surface of the body of the lens abuts a first surface of the goggle frame, the first surface of the goggle frame being adjacent the groove (annotated Fig. 6).

Regarding claim 21, Moodie discloses a goggle (30 of Figs. 5-6) comprising:
a goggle frame (34) having a groove (annotated Fig. 6); and
a lens (36) coupled to the goggle frame (see Figs. 5-6), the lens comprising a body and a peripheral flange extending around the body (annotated Fig. 6);
wherein the body of the lens has a first thickness and the peripheral flange has a second thickness smaller than the first thickness (annotated Fig. 6), a rear surface of the peripheral flange is level with a rear surface of the body (annotated Fig. 6), and the peripheral flange is sandwiched in the groove by the goggle frame (annotated Fig. 6); and
wherein the peripheral flange and the body of the lens are formed integrally from a single material (annotated Fig. 6).

Regarding claim 22, Moodie further discloses a goggle wherein the body of the lens is dimensioned such that a side surface of the body of the lens engages the goggle frame (annotated Fig. 6).
Examiner respectfully notes that the limitation “to preload the body of the lens against the goggle frame and transfer one or more stresses experienced by the body of the lens to the goggle frame” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Moodie discloses the structure of the goggle as claimed, there would be a reasonable expectation for the goggle to perform such function.

Regarding claim 26, Moodie further discloses a goggle wherein the side surface of the body of the lens forms a stepped transition between the body of the lens and the peripheral flange (annotated Fig. 6; the transition between the body and the peripheral flange is stepped on the surface of lens 36 configured to face toward a user when worn). 

Regarding claim 27, Moodie further discloses a goggle wherein the lens has a smooth transition portion extending between the peripheral flange and the body of the lens (annotated Fig. 6; the goggle lens transition portion is a smooth transition along the surface of lens 36 configured to face away from a user when worn).

Regarding claim 28, Moodie further discloses a goggle wherein the peripheral flange comprises one or more attachment features (56) configured to couple to the goggle frame (see Fig. 6; col. 7, line 44 – col. 8, line 51).

Regarding claim 29, Moodie further discloses a goggle wherein the goggle frame includes a flexible portion (71) configured to couple to the peripheral flange (annotated Fig. 6; col. 7, line 13 – col. 8, line 51; the Examiner respectfully notes that claim 28 does not recite, for example, that the flexible portion is directly affixed to the peripheral flange).  Regarding the limitation that the lens is “flexible,” absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the reference meets the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moodie (as applied to claim 1, above) in view of USPN 7,281,793 D’Agostino.
Regarding claim 3, Moodie discloses a goggle as claimed in claim 1.
Moodie does not expressly disclose a goggle wherein the lens perimeter portion consists of the first thickness and the goggle lens viewing portion consists of the second thickness; and the first thickness is approximately 0.8 millimeters.	However, D’Agostino teaches an eye protection device (Abstract) see comprising a lens (20 of Fig. 4) including a goggle lens perimeter portion (22) that consists of a thickness and a goggle lens viewing portion that consists of a second thickness (see Fig. 4); and the first thickness is approximately 0.8 millimeters (col. 6, lines 2-8).
Moodie and D’Agostino teach analogous inventions in the field of goggles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggles of Moodie to include a first thickness that is approximately 0.8 millimeters as taught by D’Agostino because D’Agostino teaches that this configuration is known in the art and beneficial for providing impact resistance (col. 7, lines 1-10).  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Regarding claim 5, Moodie teaches a goggle wherein the second thickness is greater than the first thickness (annotated Fig. 6).
Moodie does not expressly disclose a goggle wherein:  the first thickness is between 0.2 millimeters and 1.6 millimeters.
However, D’Agostino teaches an eye protection device (Abstract) see comprising a lens (20 of Fig. 4) including a goggle lens perimeter portion (22) that consists of a thickness and a goggle lens viewing portion that consists of a second thickness (see Fig. 4); and the first thickness is between 0.2 millimeters and 1.6 millimeters (col. 6, lines 2-8).
Moodie and D’Agostino teach analogous inventions in the field of goggles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggles of Moodie to include a first thickness that is between 0.2 millimeters and 1.6 millimeters as taught by D’Agostino because D’Agostino teaches that this configuration is known in the art and beneficial for providing impact resistance (col. 7, lines 1-10).  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moodie (as applied to claims 1 and 4, above).
Regarding claim 11, Moodie further discloses a goggle wherein:
56) formed in the peripheral flange (annotated Fig. 6; col. 7, line 44 – col. 8, line 51); and
the peripheral flange is formed integrally with the body of the lens from a single material (annotated Fig. 6).
Moodie does not expressly disclose a goggle wherein the one or more attachment features comprise a plurality of slots.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Moodie so that the one or more attachment features comprise a plurality of slots rather than a single slot in order to provide additional security from the lens become forced out of the goggle frame by an impact.  The Examiner further respectfully notes that it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moodie (as applied to claims 1 and 19, above, regarding claim 20 and as applied to claims 21 and 22, above, regarding claim 25) in view of Austin.
Regarding claim 20, Moodie discloses the method of claim 19, above.
Moodie does not expressly disclose a method, further comprising disposing an adapter between the goggle frame and the side surface of the body of the lens.
However, Austin teaches a goggle (170 of Figs. 17-19) and a method further comprising disposing an adapter (176) between the goggle frame and the side surface of the body of the lens (see Figs. 17-19; col. 15, lines 1-36).
col. 15, lines 37-44).

Regarding claim 25, Moodie teaches the goggle as claimed in claims 21 and 22, above.
Moodie does not expressly disclose a goggle further comprising an adapter configured to be disposed between the goggle frame and the side surface of the body of the lens and to couple the lens to the goggle frame.
However, Austin teaches a goggle (170 of Figs. 17-19) and a method further comprising disposing an adapter (176) between the goggle frame and the side surface of the body of the lens and to couple the lens to the goggle frame (see Figs. 17-19; col. 15, lines 1-44).
Moodie and Austin teach analogous inventions in the field of goggles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Moodie to include an adapter as taught by Austin because Austin teaches that this configuration is known in the art facilitates removal and replacement of lens in the goggle frame, increases strength of the goggle, col. 15, lines 37-44).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as applied to claim 23, above).
Regarding claim 24, Austin teaches a method as claimed in claim 23, above.
Austin does not expressly disclose a method wherein removing the first goggle lens from the unitary goggle frame comprises flexing portions of the unitary goggle frame and the first goggle lens to remove the first goggle lens from the groove of the unitary frame; and coupling the second goggle lens to the unitary frame comprises flexing portions of the unitary goggle frame and the second goggle lens to insert the perimeter flange of the second goggle lens within the groove of the unitary goggle frame.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the unitary goggle frame comprising a polymer material (col. 4, lines 47-67) and a press-fit goggle lens (col. 15, lines 5-7) would both be capable of being flexed to at least some degree and that the goggle of Austin would therefore be capable of performing the method as claimed in claim 24 regardless of whether Austin also discloses additional or differing methods of removing and replacing the goggle lens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732